CORRECTED OPINION

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-7757


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

P. W. FERGUSON, a/k/a PW, a/k/a Patrick William Ferguson,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:06-cr-00061-JFA-6; 3:10-cv-70252-JFA)


Submitted:   January 17, 2013             Decided:   January 23, 2013

             Corrected Opinion Filed:    January 31, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


P. W. Ferguson, Appellant Pro Se.       Jimmie Ewing, Assistant
United States Attorney, Nancy Chastain Wicker, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 P. W. Ferguson seeks to appeal the district court’s

order denying his motion under Fed. R. Civ. P. 60(b)(6). *                                        The

order is not appealable unless a circuit justice or judge issues

a    certificate         of    appealability.                28   U.S.C.      §    2253(c)(1)(B)

(2006).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).                    When the district court denies relief

on    the        merits,       a     prisoner          satisfies        this        standard      by

demonstrating           that       reasonable          jurists     would      find       that     the

district         court’s      assessment      of        the    constitutional            claims   is

debatable        or     wrong.        Slack    v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling      is    debatable,         and    that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at    484–85.           We    have    independently            reviewed       the    record       and

conclude         that    Ferguson      has    not        made     the   requisite         showing.



       *
       Because Ferguson’s Rule 60(b) motion directly attacked his
conviction, it was, in essence, an unauthorized and successive
28 U.S.C.A. § 2255 (West Supp. 2012) motion over which the
district court lacked jurisdiction. United States v. Winestock,
340 F.3d 200, 206 (4th Cir. 2003).



                                                   2
Accordingly, we deny a certificate of appealability and dismiss

the appeal.

            Additionally, we construe Ferguson’s notice of appeal

and   informal      brief    as    an     application         to    file    a    second    or

successive § 2255 motion.               Winestock, 340 F.3d at 208.                In order

to obtain authorization to file a successive § 2255 motion, a

prisoner     must    assert       claims           based    on     either:       (1)    newly

discovered      evidence,         not     previously          discoverable         by     due

diligence, that would be sufficient to establish by clear and

convincing      evidence      that,      but       for     constitutional        error,    no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review.          28 U.S.C.A. § 2255(h).                 Ferguson’s claims do

not   satisfy    either      of    these       criteria.           Therefore,      we     deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are      adequately         presented       in    the    materials

before   this    court      and   argument         would     not   aid     the   decisional

process.

                                                                                  DISMISSED




                                               3